FEDERAL DEPOSIT INSURANCE CORPORATION
WASHINGTON, D.C.

                  In the Matter of   ))))))))   CONSENT ORDER FIRSTBANK OF
PUERTO RICO           FDIC-10-068b SANTURCE, PUERTO RICO                
(INSURED STATE NONMEMBER BANK)                

The Federal Deposit Insurance Corporation (“FDIC”) is the appropriate Federal
banking agency for Firstbank of Puerto Rico, Santurce, Puerto Rico, (“Bank”),
under 12 U.S.C. § 1813(q).

The Bank, by and through its duly elected and acting Board of Directors
(“Board”), has executed a “Stipulation to the Issuance of a Consent Order”
(“Stipulation”), dated June 1, 2010 that is accepted by the FDIC. With the
Stipulation, the Bank has consented, without admitting or denying any charges of
unsafe or unsound banking practices or violations of law or regulation relating
to weaknesses in capital, asset quality, liquidity, management and Board
oversight, earnings and sensitivity to market risk, to the issuance of this
Consent Order (“Order”) by the FDIC.

Having determined that the requirements for issuance of an order under 12 U.S.C.
§ 1818(b) have been satisfied, the FDIC hereby orders that:

MANAGEMENT

(a) During the life of this ORDER, the Bank shall have and retain qualified
management. Management shall be provided the necessary written authority to
implement the provisions of this ORDER. The qualifications of management shall
be assessed on its ability to:



  (i)   comply with the requirements of this ORDER;



  (ii)   comply with applicable laws, rules, and regulations, and



  (iii)   restore all aspects of the Bank to a safe and sound condition,
including capital adequacy, asset quality, management effectiveness, earnings,
liquidity, and sensitivity to market risk.

(b) The Bank shall notify the Regional Director in writing of any additions,
resignations or terminations of any members of its Board or any of its “senior
executive officers” (as that term is defined in section 303.101(b) of the FDIC’
Rules and Regulations, 12 C.F.R. § 303.101(b)) within 10 days of the event. Any
notification required by this subparagraph shall include a description of the
background(s) and experience of any proposed replacement personnel and must be
received at least 30 days prior to the individual(s) assuming the new
position(s). The Bank shall also establish procedures to ensure compliance with
section 32 of the Act, 12 U.S.C. § 1831i, and Subpart F of Part 303 of the
FDIC’s Rules and Regulations, 12 C.F.R. Part 303.

BOARD OF DIRECTORS

As of the effective date of this ORDER, the Board shall increase its
participation in the affairs of the Bank, assuming full responsibility for the
approval of sound policies and objectives and for the supervision of all of the
Bank’s activities, consistent with the role and expertise commonly expected for
directors of Banks of comparable size. This participation shall include meetings
to be held no less frequently than monthly at which, at a minimum, the following
areas shall be reviewed and approved: reports of income and expenses; new,
overdue, renewal, insider, charged off, and recovered loans, including a
continuous assessment of any emerging problems in the Bank’s commercial,
construction and commercial real estate (“CRE”) loan portfolios; investment
activity; budget and liquidity management; adoption or modification of operating
policies; individual committee reports; audit reports; internal control reviews
including managements’ responses; reconciliation of general ledger accounts; and
compliance with this ORDER. Board minutes shall document these reviews and
approvals, including the names of any dissenting directors.

CAPITAL

3. (a) Within 30 days from the effective date of this ORDER, the Board shall
develop a written capital plan (“Capital Plan”), subject to review and approval
of the Regional Director, that details the manner in which the Bank will achieve
a leverage ratio of at least 8%, a Tier 1 risk-based capital ratio of at least
10% and a total risk-based capital ratio of at least 12% (as defined in Part 325
of the FDIC’s Rules and Regulations, 12 C.F.R. Part 325). At a minimum, the
Capital Plan shall include specific benchmark leverage, Tier 1 risk-based
capital and total risk-based capital ratios to be achieved at each calendar
quarter end until the full achievement of the required capital levels. The Bank
shall comply with the FDIC’s Statement of Policy on Risk-Based Capital found in
Appendix A to Part 325 of the FDIC Rules and Regulations, 12 C.F.R. Part 325,
App. A.

(b) In the event any capital ratio is or falls below the minimum required by the
approved Capital Plan, the Bank shall immediately notify the Regional Director
and

(i) within 45 days shall increase capital in an amount sufficient to comply with
the ratios as set forth in the approved Capital Plan, or

(ii) within 45 days submit to the Regional Director a contingency plan for the
sale, merger, or liquidation of the Bank in the event the primary sources of
capital are not available.



  (c)   The Capital Plan required by this provision shall be submitted to the
Regional

Director for non-objection. Within 30 days of receipt of any objections from the
Regional Director, and after incorporation and adoption of all objections or
comments, the Board shall approve the plan, which approval shall be recorded in
the minutes of the meeting of the Board. Thereafter, the Bank shall implement
and fully comply with the Capital Plan.

LOAN POLICY

4. (a) Within 90 days from the effective date of this ORDER, the Board shall
review and revise the Bank’s written loan policies and procedures to address the
comments and criticisms in the Report of Examination dated as of June 30, 2009
issued jointly by the FDIC and the Office of the Commissioner of Financial
Institutions for the Commonwealth of Puerto Rico (“Report of Examination”) and
abate any additional loan deterioration. The Bank’s revised loan policies and
procedures shall be provided to the Regional Director for review and comment.
Within 30 days of receipt of any comment from the Regional Director, and after
consideration of any recommended changes, the Board shall approve the loan
policies and procedures, which approval shall be recorded in the Board minutes.
Thereafter, the Bank shall implement and fully comply with the revised loan
policies. In the event the Bank considers making a loan that would not conform
with the Bank’s loan policies, the loan shall receive prior review and approval
by the Board. The reason for non-conformance and the Board’s prior review and
approval shall be documented in the Board minutes and in the loan file for that
loan.



  (b)   The initial revisions to the Bank’s loan policy required by this
paragraph, at a

minimum, shall include provisions:

(i) requiring a non-accrual policy in accordance with the Federal
FinancialInstitutions Examination Council’s (“FFIEC”) Instructions for the
Consolidated Reports of Condition and Income; and



  (ii)   requiring the prudent use of interest reserves in accordance with
Managing

Commercial Real Estate Concentrations in a Challenging Environment (FIL-22-2008,
issued March 17, 2008).

INDEPENDENT LOAN REVIEW

5. (a) Within 30 days from the effective date of this ORDER, the Board shall
ensure that the Bank operates under an adequate and effective program of
independent loan review that will provide for a periodic review of the Bank’s
loan portfolio and the identification and categorization of problem credits.

(b) At a minimum, the program shall provide for:

(i) prompt identification of loans with credit weaknesses that warrant the
special attention of management, including the name of the borrower, amount of
the loan, reason why the loan warrants special attention, and assessment of the
degree of risk that the loan will not be fully repaid according to its terms;

(ii) prompt identification of all outstanding balances and commitments
attributable to each obligor identified under the requirements of subparagraph
(i), including outstanding balances and commitments attributable to related
interests of such obligors, including the obligor of record, relationship to the
primary obligor identified in subparagraph (i), and an assessment of the risk
exposure from the aggregate relationship;

(iii) identification of trends affecting the quality of the loan portfolio and
potential problem areas;



  (iv)   assessment of the overall quality of the loan portfolio;



  (v)   identification of credit and collateral documentation exceptions;



  (vi)   identification and status of violations of law, regulations, policies
with respect to the lending function;



  (vii)   identification of loans that are not in conformance with the Bank’s
lending

policy, including real estate loans that fall outside the Bank’s own internal
loan-to-value limits in contravention of the Interagency Guidelines for Real
Estate Lending Policies, as contained in Appendix A to Part 365, 12 C.F.R.
Part 365, and ensuring that impaired loans are properly placed on non-accrual
status;



  (viii)   identification of loans to directors, officers, principal
shareholders, and

their related interests; and



  (ix)   a mechanism for reporting periodically, but in no event less than
quarterly,

the information developed in (i) through (viii) above to the Board.

(c) A copy of the independent loan review program shall be submitted to the
Regional Director for review and comment. Within 30 days of receipt of any
comments from the Regional Director, the Board shall incorporate and adopt any
changes required by the Regional Director. Thereafter the Bank shall implement
and adhere to the program.

APPRAISAL COMPLIANCE PROGRAM

6. (a) Within 30 days from the effective date of this ORDER, the Board shall
ensure that the Bank operates under an adequate and effective appraisal
compliance program, including enhancing the Bank’s appraisal policy to capture
risk management and internal controls that ensure that appraisals are obtained
in a timely manner when required by law or regulation and that appraisals
contain appropriate valuation approaches to support assigned values consistent
with Part 323 of the FDIC’s Rules and Regulations, 12 C.F.R. Part 323 and the
Interagency Appraisal and Evaluation Guidelines (FIL-74-94, issued November 11,
1994).

(b) Within 90 days from the effective date of this ORDER, the Bank shall certify
to the Regional Director that adequate training has been provided to account
managers who are responsible for obtaining and reviewing appraisals to ensure
that they include all necessary information, employ correct methodology, include
reasonable assumptions and adequately support assigned values.

(c) A copy of the appraisal compliance program shall be submitted to the
Regional Director for review and comment. Within 30 days of receipt of any
comments from the Regional Director, the Board shall incorporate and adopt any
changes required by the Regional Director. Thereafter the Bank shall implement
and adhere to the program.

REDUCTION OF CLASSIFIED AND SPECIAL MENTION ASSETS

7. (a) Within 90 days from the effective date of this ORDER, the Bank shall
adopt, implement, and adhere to a written plan to reduce the Bank’s risk
position in each asset in excess of $5 million which is listed for Special
Mention or classified “substandard” or “doubtful” in the Report of Examination.
For purposes of this paragraph, “reduce” means to collect, charge off, or
improve the quality of an asset so as to warrant its removal from adverse
classification by the Regional Director.

(b) The plan shall include, but is not limited to, provisions which:

(i) prohibit an extension of credit for the payment of interest, unless the
Board provides, in writing, a detailed explanation of why the extension is in
the best interest of the Bank and how it improves the position of the Bank,
including an appropriate workout plan that has been developed and will be
implemented in conjunction with the additional credit to be extended;

(ii) provide for the review of the current financial condition of each Special
Mention or classified borrower, including a review of borrower cash flow and
collateral value;

(iii) delineate areas of responsibility for loan officers;

(iv) reduce Special Mention and classified assets to 100% of Tier 1 capital and
ALLL, and 75% of Tier 1 capital and ALLL within 6 and 12 months, respectively,
from the effective date of this ORDER; and

(v) provide for the submission of monthly written progress reports to the Board
for review and notation in the Board minutes.

(c) The plan required by this paragraph shall submitted to the Regional Director
for review and comment. Within 30 days of receipt of any objections from the
Regional Director, the Board shall incorporate any changes required and
thereafter adopt the plan. Thereafter, the Bank shall implement and fully adhere
to the plan. While this ORDER is in effect, the plan shall be revised to include
assets which become adversely classified after the effective date of this ORDER
or are listed as Special Mention at any subsequent examination.

REDUCTION OF DELINQUENCIES AND NON-ACCRUAL ASSETS

8. (a) Within 45 days from the effective date of this ORDER, the Bank shall
formulate and submit to the Regional Director for review and comment a
reasonable and realistic written plan for the reduction and collection of
delinquent and non-accrual loans. Such plan shall include, but not be limited
to, provisions which:

(i) prohibit the extension of credit for the payment of interest, unless the
Board adopts prior to such extension of credit a detailed written statement
giving reasons why such extension of credit is in the best interests of the Bank
and how it improves the position of the Bank, including an appropriate workout
plan that has been developed and will be implemented in conjunction with the
additional credit to be extended. Copies of the statement approved by the Board
shall be made a part of the Board minutes and placed in the appropriate loan
file and submitted to the Regional Director with the quarterly progress reports
required pursuant to paragraph 17 of this ORDER;

(ii) delineate areas of responsibility for implementing and monitoring the
Bank’s collection policies;

(iii) establish specific collection procedures to be instituted at various
stages of a borrower’s delinquency;

(iv) establish dollar levels to which the Bank shall reduce delinquencies and
non-accruals within 30 days from the effective date of this ORDER; and

(v) provide for the submission of monthly written progress reports to the Board
for review and notation in the Board minutes.

(b) For purposes of the plan, “reduce” means to charge-off, collect or improve
the quality of an asset as provided in the FFIEC Instructions for the Report of
Condition and Income.

(c) Within 30 days after the Regional Director have responded to the plan, the
Board shall adopt the plan as amended or modified by the Regional Director. The
plan shall be implemented immediately to the extent that the provisions of the
plan are not already in effect at the Bank.

RESTRICTION ON ADVANCES TO CLASSIFIED BORROWERS

9. (a) As of the effective date of this ORDER, the Bank shall not extend,
directly or indirectly, any additional credit to, or for the benefit of, any
borrower who is already obligated in any manner to the Bank on any extensions of
credit (including any portion thereof) that has been charged off the books of
the Bank or classified “loss” in the current Report of Examination or any future
report of examination, so long as such credit remains uncollected.

(b) As of the effective date of this ORDER, the Bank shall not extend, directly
or indirectly, any additional credit to, or for the benefit of, any borrower
whose loan or other credit has been classified “substandard,” “doubtful” or is
listed for Special Mention in the Report of Examination or any future report of
examination, and is uncollected.

(c) The provision of this ORDER restricting lending to a delinquent or
classified borrower shall not apply if the Bank’s failure to extend further
credit to a particular borrower would be detrimental to the best interests of
the Bank. Prior to extending additional credit pursuant to this paragraph,
whether in the form of a renewal, extension, or further advance of funds, such
additional credit shall be approved by the Board, or a designated committee
thereof, who shall determine that:

(i) the failure of the Bank to extend such credit would be detrimental to the
best interests of the Bank, with a written explanation of why the failure to
extend such credit would be detrimental;

(ii) the extension of credit would improve the Bank’s position, with a written
explanatory statement of how and why the Bank’s position would improve; and

(iii) an appropriate workout plan has been developed and will be implemented in
conjunction with the additional credit to be extended. The Board’s
determinations and approval shall be made a part of the minutes of the Board, or
designated committee and copies shall be submitted to the Regional Director with
the next quarterly submission, with a copy retained in the borrower’s credit
file.

LIQUIDITY AND FUNDS MANAGEMENT POLICIES AND PLAN

10. (a) Within 30 days from the effective date of this ORDER, the Board shall
ensure that the Bank operates under an adequate and effective Liquidity and
Funds Management Plan. The Bank shall conform it funds management policies to
the Liquidity and Funds Management Plan. At a minimum, the Liquidity and Funds
Management Plan shall address all of the deficiencies and recommendations
identified in the Report of Examination, as well as:

(i) identify personnel responsible for the funds management functions within the
Bank;

(ii) provide a statement of the Bank’s long-term and short-term liquidity needs
and plans for ensuring that such needs are met;

(iii) provide for a periodic review of the Bank’s deposit structure, including
the volume and trend of total deposits and the volume and trend of the various
types of deposits offered, the maturity distribution of time deposits, rates
being paid on each type of deposit, rates being paid by trade area competition,
caps on large time deposits, public funds, out-of-area deposits, and any other
information needed;

(iv) establish a reasonable range for its net non-core funding ratio as computed
in the Uniform Bank Performance Report and shall address the means by which the
Bank will seek to reduce its reliance on non-core funding and high cost
rate-sensitive deposits;

(v) identify the source and use of borrowed and/or volatile funds;

(vi) establish sufficient back-up lines of credit that would allow the Bank to
borrow funds to meet depositor demands if the Bank’s other provisions for
liquidity prove to be inadequate;

(vii) require the retention of securities and/or other identified categories of
investments that can be liquidated within one day in amounts sufficient (as a
percentage of the Bank’s total assets) to ensure the maintenance of the Bank’s
liquidity posture at a level consistent with short and long term liquidity
objectives;

(viii) establish a minimum liquidity ratio and define how the ratio is to be
calculated;

(ix) establish contingency plans by identifying alternative courses of action
designed to meet the Bank’s liquidity needs; and

(x) address the use of borrowings (i.e., seasonal credit needs, match funding
mortgage loans, etc.) and provide for reasonable maturities commensurate with
the use of the borrowed funds; address concentration of funding sources; and
address pricing and collateral requirements with specific allowable funding
channels (i.e., brokered deposits, internet deposits, Fed funds purchased and
other correspondent borrowings).

(b) A copy of the Liquidity and Funds Management Plan shall be submitted to the
Regional Director for review and comment. Within 30 days of receipt of any
comments from the Regional Director, the Board shall incorporate and adopt any
changes required by the Regional Director. Thereafter the Bank shall implement
and adhere to the Liquidity and Funds Management Plan. Annually thereafter,
while this ORDER is in effect, the Bank shall review the Liquidity and Funds
Management Plan for adequacy and, based upon such review, shall make necessary
revisions to the plan to strengthen funds management procedures and maintain
adequate provisions to meet the Bank’s liquidity needs.

(c) Upon the issuance of this ORDER and so long as this ORDER is in effect, the
Bank shall not accept, increase, renew, or rollover its brokered deposits
without the prior written approval of the Regional Director. Within 30 days of
the effective date of this ORDER, the Bank shall formulate and submit to the
Regional Director a written plan for reducing the Bank’s reliance on brokered
deposits (“brokered deposit plan”). The brokered deposit plan shall detail the
current composition of the Bank’s brokered deposits by maturity and explain the
means by which such deposits will be paid. For purposes of this ORDER, brokered
deposits are defined in section 337.6(a)(2) of the FDIC Rules and Regulations to
include any deposits funded by third-party agents or nominees for depositors,
including deposits managed by a trustee or custodian when each individual
beneficial interest is entitled to or asserts a right to federal deposit
insurance. Within 10 days of receipt of comments from the Regional Director, and
after consideration of all such comments, the Board shall approve the brokered
deposit plan, which approval shall be recorded in the Board minutes. Thereafter,
the Bank shall implement and fully comply with the brokered deposit plan.

ALLOWANCE FOR LOAN AND LEASE LOSSES

11. (a) Within 60 days from the effective date of this ORDER, the Board shall
establish a comprehensive policy and methodology for determining the ALLL. The
policy shall provide for a review of the ALLL at least once each calendar
quarter. Said review should be completed not later than 15 days subsequent to
the end of each calendar quarter in order that the findings of the Bank may be
properly reported in the Reports of Condition and Income. Such reviews shall, at
a minimum, be made in accordance with Financial Accounting Standards Board
(“FASB”) Statements Numbers 5 and 114, as codified by FASB under its Accounting
Standards Codification effective after September 15, 2009 (established by FASB
Statement Number 168) (“FASB 5 and 114”), the FFIEC Instructions for the Report
of Condition and Income, the Interagency Statement of Policy on the Allowance
for Loan and Lease Losses (FIL-105 -2006, issued December 13, 2006) and other
applicable regulatory guidance that addresses the appropriateness of the Bank’s
ALLL, and any analysis of the Bank’s ALLL provided by the FDIC.

(b) Such reviews shall include, at a minimum:

(i) the Bank’s loan loss experience;

(ii) an estimate of the potential loss exposure in the portfolio; and

(iii) trends of delinquent and non-accrual loans and prevailing and prospective
economic conditions.

(c) The minutes of the Board meetings at which such reviews are undertaken shall
include complete details of the reviews and the resulting recommended increases
in the ALLL. The Board shall document in the Board minutes the basis for any
determination not to require provisions for loan losses in accordance with the
above-cited guidance.

(d) ALLL entries required by this paragraph shall be made prior to any capital
determinations required by this ORDER. ALLL entries against current earnings
must be booked in current calendar quarter before the Reports of Condition and
Income is filed. A deficiency in the Bank’s ALLL shall be remedied in the
calendar quarter in which it is discovered by a charge to current operating
earnings prior to any Tier 1 capital determinations required by this ORDER and
prior to the Bank’s submission of its Reports of Condition and Income. The Board
shall thereafter maintain an appropriate ALLL.

(e) The Bank shall submit the policy to the Regional Director for non-objection.
Within 30 days of receipt of any objections from the Regional Director and after
incorporation and adoption of all objections or comments, the Board shall
approve the policy, which approval shall be recorded in the minutes of the
meeting of the Board. Thereafter, the Bank shall implement and fully comply with
the policy.

INTEREST RATE RISK

12. (a) Within 30 days from the effective date of this ORDER, the Board shall
ensure that the Bank operates under an adequate and effective policy for
managing the Bank’s sensitivity to interest rate risk. At a minimum, this policy
shall address the deficiencies and recommendations identified in the Report of
Examination. In addition, the policy shall comply with the Joint Agency
Statement of Policy on Interest Rate Risk (FIL-52-96, issued July 12, 1996).

(b) The policy revisions required by this paragraph shall be submitted to the
Regional Director for review and comment. Within 30 days of receipt of any
comments from the Regional Director, the Board shall incorporate any changes
required and thereafter adopt, implement and adhere to the policy.

PROFIT AND BUDGET PLAN

13. (a) Within 60 days from the effective date of this ORDER, and within the
first 30 days of each calendar year thereafter, the Board shall develop and
fully implement a written profit plan which shall include goals and strategies
of the Bank, consistent with sound banking practices, and taking into account
the Bank’s other written plans, policies, or other actions as required by this
ORDER (“Profit Plan”). The Profit Plan shall include, at a minimum:

(i) a realistic budget with forecasts and assumptions that are consistent with
actual Bank operation results;

(ii) specific goals to maintain appropriate provisions to the allowance for loan
and lease losses;

(iii) realistic and comprehensive budgets for all categories of income and
expense items, including an executive compensation plan addressing any and all
salaries, bonuses and other benefits of every kind or nature whatsoever, both
current and deferred, whether paid directly or indirectly, which plan
incorporates qualitative as well as profitability performance standards for the
Bank’s senior executive officers;

(iv) a description of the operating assumptions that form the basis for, and
adequately support, material projected revenue and expense components;

(v) coordination of the Bank’s loan, investment, funds management, and operating
policies; strategic plan; and an ALLL methodology with the profit and budget
planning;

(vi) a budget review process to monitor the revenue and expenses of the Bank
whereby actual performance is compared against budgetary projections not less
than quarterly;

(vii) recording the results of the budget review and any actions taken by the
Bank as a result of the budget review in the minutes of the board of directors;
and

(viii) the individual(s) responsible for implementing each of the goals and
strategies of the Profit Plan.

(b) Copies of the plans and budgets required by this paragraph shall be
submitted to the Regional Director.

STRATEGIC PLAN

14. (a) Within 60 days from the effective date of this ORDER, the Bank shall
formulate a realistic and comprehensive strategic plan. The plan required by
this provision shall contain an assessment of the Bank’s current financial
condition and market area, and a description of the operating assumptions that
form the basis for major projected income and expense components. The written
strategic plan shall address, at a minimum: (i) strategies for pricing policies
and asset/liability management; and (ii) financial goals, including pro forma
statements for asset growth, capital adequacy, and earnings.

(b) The strategic plan and any subsequent modification thereto, shall be
submitted to the Regional Director for non-objection. Within 30 days of receipt
of comments from the Regional Director, and after due consideration of any
changes recommended, the Board shall approve the plan and record its approval in
the minutes of the board meeting. Thereafter, the Bank shall implement and fully
comply with the plan.

CORRECTION OF VIOLATIONS

15. (a) Within 60 days from the effective date of this ORDER, the Bank shall:

(i) consistent with safe and sound banking practices, eliminate or correct all
violations of law, rules, and regulations cited in the current Report of
Examination ;

(ii) consistent with safe and sound banking practices, eliminate or correct all
contraventions of regulatory policies or guidelines cited in the current Report
of Examination; and

(iii) adopt and implement appropriate procedures to ensure future compliance
with all applicable laws, rules, regulations, and regulatory policies and
guidelines.

(b) The Bank shall document each violation or contravention that cannot be
eliminated or corrected, and why, for review by the Board. The Board’s review,
discussion, and any action taken with respect to the uncorrected violations or
contraventions shall be recorded in the Board minutes.

COMPLIANCE COMMITTEE

16. Within 30 days from the effective date of this ORDER, the Board shall
establish a committee of the Board members charged with the responsibility of
ensuring that the Bank complies with the provisions of this ORDER. At least 3 of
the members of such committee shall be Board members not employed in any
capacity by the Bank other than as a director. The committee shall report
monthly to the full Board, and a copy of the report and any discussion relating
to the report or the ORDER shall be noted in the Board minutes. The
establishment of this committee shall not diminish the responsibility or
liability of the entire Board to ensure compliance with the provisions of this
ORDER.

PROGRESS REPORTS

17. Within 30 days from the end of each calendar quarter following the effective
date of this ORDER, the Board shall furnish written progress reports to the
Regional Director detailing the form, content, and manner of any actions taken
to secure compliance with this ORDER.

SHAREHOLDERS

18. After the effective date of this ORDER, the Bank shall send a copy of this
ORDER, or otherwise furnish a description of this ORDER, to its parent holding
company in conjunction with the Bank’s next shareholder communication. The
description shall fully describe the ORDER in all material aspects.

ORDER EFFECTIVE

19. This ORDER shall be effective on the date of issuance. The provisions of
this ORDER shall be binding upon the Bank, its institution-affiliated parties,
and any successors and assigns thereof. The provisions of this ORDER shall
remain effective and enforceable except to the extent that and until such time
as any provision has been modified, terminated, suspended, or set aside by the
FDIC.

OTHER ACTIONS

20. The provisions of this ORDER shall not bar, estop, or otherwise prevent the
FDIC or any other federal or state agency or department from taking any other
action against the Bank or any of the Bank’s current or former
institution-affiliated parties.

Issued Pursuant to Delegated Authority

Dated: June 2, 2010
By:

/s/ Doreen R. Eberley
Doreen R. Eberley
Regional Director


New York Regional Office
Division of Supervision and Consumer Protection
Federal Deposit Insurance Corporation

